Wheeler, J.
The only question is whether the court had jurisdiction to give judgment for the plaintiff upon the verdict, it being for an amount less than one hundred dollars.
The plaintiff’s demand as set forth in his petition, and not the amount of the verdict, is in general the criterion by which to determine the question of jurisdiction. Where the plaintiff sues for an amount within the jurisdiction of the court, and there is no plea to the jurisdiction, the court may give judgment, though the jury return a verdict for a less sum than that which was requisite to give jurisdiction, unless it appear that the plaintiff in stating his demand improperly sought to give jurisdiction where it did not rightfully belong. (Tarbox v. Kennon, 3 Tex. R., 7: Austin & Clapp v. Jordan, 4 Id.; Graham o.Roder, Id.)
The court appears to have dismissed the case upon the sole ground that the verdict was for a less sum than one hundred dollars. This was error, for which the judgment must be reversed and the cause remanded for further proceedings.
Judgment reversed.